Mount, J.
(dissenting) — The appellants in this case did what they agreed to do for a fixed price. They did no more. But they seek now to claim a greater price and to foreclose a lien for the excess, because they could have furnished another make of prism light at a cheaper price. The mere statement of the proposition ought to be sufficient to affirm the judgment. But assuming that the appellants had a right under the contract to substitute some other light for the “Jackson light,” one equal to that light, the contract does not provide that the appellants shall decide upon the substitute, but expressly provides that the work shall “be performed to the satisfaction of the architect.” Whether the architect is the agent of the owner makes no difference here. If the agreement had provided that the work must be performed to the satisfaction of the owner, he would then decide which light was satisfactory, and he might do so arbitrarily as the architect did, so long as he did so in good faith. Childs Lumber & Mfg. Co. v. Page, 28 Wash. 128, 68 Pac. 373; 24 Am. & Eng. Ency. Law (2d ed.), p. 1236. It is clear to my mind that the respondents desired a certain kind of building with certain named sidewalk light, “W. B. Jackson make, or equal,” and that the contract reserved the right to the architect to be satisfied when some light other than the particular one specified was offered to be substituted. The contract was entered into, of course, upon the basis of the cost of the “Jackson make,” *431and the respondents had a x’ight to that particular light, or to be satisfied with some other make.
The judgment, in my opinion, should be affirmed. I therefore dissent.
Rudkin, J., concurs with Mount, J.